Citation Nr: 1415028	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from March 1980 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the current appeal, the Veteran testified before a Decision Review Officer at the RO in August 2011 and before the undersigned Veterans Law Judge at the RO in October 2012.  Transcripts of both hearings are of record.  

The underlying issue of entitlement to service connection for a bilateral knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The March 1990 Board decision that denied service connection for bilateral chondromalacia patella is final. 

2.  New evidence associated with the claims file since the Board's March 1990 denial, when considered in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability.

CONCLUSIONS OF LAW

1.  The March 1990 Board decision that denied service connection for bilateral chondromalacia patella is final.  38 U.S.C.A. § 7104 (West 200 2& Supp. 2013); 38 C.F.R. § 20.1100 (2013).
2.  As new and material evidence has been received, the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the March 1990 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013). 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In the March 1990 decision, the Board denied service connection for a knee disability (characterized as bilateral chondromalacia patella), in part, due to no current diagnosed disability.  Medical evidence associated with the claims file since that final Board decision include VA medical records showing that the Veteran has been diagnosed with rheumatoid arthritis and polyarthritis and hearing testimony from her in which she indicated that, while seeking medical treatment for her knees, she was told she had rheumatoid arthritis.  As the new evidence relates to an unestablished fact necessary to substantiate the claim-that is a current disability, it is therefore also material, and the claim for service connection for a bilateral knee disability is reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).  

ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened, and to this extent only the appeal is granted.

REMAND

In light of the Board's reopening of the Veteran's bilateral knee disability claim as well as her contentions, the Board finds that she should be afforded an appropriate VA examination to determine the nature and etiology of any diagnosed bilateral knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical records dated since June 2011.  

2.  Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any diagnosed bilateral knee disability.  The examiner must review the claims file and must note that review in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

(a) The examiner should clearly identify each diagnosed knee disability. 

(b) The examiner should opine whether it is at least as likely as not (there is a 50 percent or greater probability) that any diagnosed bilateral knee disability had its onset during service, or is it related to any event of service.   A discussion of the Veteran's service treatment records and post-service knee injuries should be included in the report. 

In addressing these matters, the examiner must consider the Veteran's statements regarding the incurrence of knee symptoms during service, and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Finally, readjudicate the claim for service connection for a bilateral knee disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


